Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
ATTORNEYS FOR APPELLANTS:                           ATTORNEYS FOR APPELLEE:

STEVEN K. HUFFER                                    JAMES R. FISHER
JOSHUA F. BROWN                                     DEBRA H. MILLER

                                                                               FILED
S.K. Huffer & Associates, P.C.                      Miller & Fisher, LLC
Carmel, Indiana                                     Indianapolis, Indiana
                                                                            Jun 05 2012, 9:11 am

                               IN THE                                               CLERK
                                                                                  of the supreme court,

                     COURT OF APPEALS OF INDIANA                                  court of appeals and
                                                                                         tax court




PERFORMANCE MATTERS                                 )
ASSOCIATES and CONSECO                              )
MARKETING, LLC,                                     )
                                                    )
       Appellants-Defendants,                       )
                                                    )
               vs.                                  )     No. 29A05-1107-PL-361
                                                    )
PATRICK A. FORTUNE,                                 )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                          The Honorable William J. Hughes, Judge
                              Cause No. 29D03-0704-PL-393



                                           June 5, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                       Case Summary and Issues

        Performance Matters Associates, Inc. (“PMA”), and Conseco Marketing, LLC

(“Conseco Marketing”) (collectively referred to as the “Defendants”), appeal the trial court’s

judgment in favor of Patrick Fortune on his complaint for breach of contract and accounting.

Defendants raise several issues for our review, of which we find the following dispositive:

whether the trial court clearly erred in finding the Defendants breached the parties’

Agreement and therefore erred in entering judgment for Fortune. Concluding the trial court

did not clearly err, we affirm.

                                     Facts and Procedural History

        Conseco Marketing is a wholly-owned subsidiary of Conseco, Inc.                              Conseco

Marketing contracts with independent agents who sell Conseco1 insurance products. PMA is

an independent marketing organization that recruits, trains, and provides support to insurance

agents. PMA is also a wholly-owned subsidiary of Conseco, Inc.

        Fortune, under the PMA umbrella, entered into a Sales Representative Agreement (the

“Agreement”) with Conseco Marketing dated September 19, 2004.2 The Agreement, in

relevant part, stated:

        II. AGREEMENT DATE
        The Agreement Date applies to all Policies issued on or after the Agreement
        Date, which is specified on the signature page of this Agreement.
        ***

        1
          Several different entities, all with “Conseco” in the name, were involved in these events. Where it is
Conseco Marketing, the remaining defendant in this case, we have so noted. Where it is any other Conseco
entity, we have referred to it as “Conseco” for simplicity’s sake.
        2
           Fortune had also entered into other contracts with Conseco Marketing or its predecessors on earlier
dates, but all parties agree the 2004 Agreement is the governing document in this dispute.

                                                       2
III. DUTIES, OBLIGATIONS, AUTHORIZATION AND LIMITATIONS
***
5. So long as this [A]greement is in effect, you will not solicit insurance
policies for an insurance company that is not a Conseco company unless the
Company has given you prior written authorization to do so.
***
16. . . . You attest that you are familiar with and understand the terms and
conditions of the Policies and the supporting marketing literature made
available by us in connection with any of the Policies which you sell under this
Agreement.
***
18. You agree that you will sell Policies and otherwise perform under this
Agreement in compliance with all applicable federal and state laws, statutes,
regulations and guidelines and within all the Company’s rules and procedures
which are intended to implement or which are otherwise related to such laws,
statutes, and regulation guidelines. You acknowledge the Company’s
obligation to investigate alleged breaches of such laws, statutes, regulations,
guidelines, rules or procedures, as it may deem appropriate, and to act on the
findings of such investigations. You further agree to cooperate fully in any
investigation.
***
22. You agree to conduct your activities in a professional manner and in
accordance with all laws and regulations in force in the states in which you
market any Conseco Company’s products. You agree to comply and cooperate
with the Company in any investigations and understand that this Agreement
can be terminated for cause for your failure to cooperate or comply with the
company’s market conduct related rules, procedures or guidelines. You agree
to adhere to and subscribe willingly to Conseco’s Corporate Code of Conduct,
which goes beyond minimum legal requirements . . . .
***
VIII. COMPENSATION
***
2. Your compensation shall be based on premiums paid on Policies issued by
us on applications obtained by you prior to the termination date of this
Agreement, at the rates specified in the attached Compensation Schedules.
***
7. Compensation payable under this Agreement will continue to be paid after
the date of termination for business submitted by you prior to the effective date
of such termination of this Agreement according to the vesting terms of the
attached Compensation Schedules, unless compensation is forfeited under
Section IX, item 2, of this Agreement.[3]
3
    This reference would appear to be a typographic error, as Section IX, item 2 concerns advance

                                             3
       ***
       X. TERMINATION
       1. Termination without Cause
               a. Either party may terminate this Agreement by giving written notice
               to the other party at least thirty (30) days prior to such termination date.
               ...
               ***
       2. Termination for Cause
       This Agreement will be immediately terminated for cause:
               a. Upon failure to perform any of its material obligations or covenants
               and failure to conform to the rules and regulations of the Company. . . .
               b. Upon reason of fraud or willful or negligent violation of any federal
               or state statute or other directive affecting policies or the solicitation of
               policies issued by any Conseco Company, or misappropriation or
               withholding of funds, or any action taken or sanctioned by you without
               our prior knowledge and approval which results in the cancellation or
               surrender of policies issued by any Conseco Company.
               c. If your license to act as an insurance agent or broker is revoked for
               cause after an opportunity for a hearing by the insurance department of
               any state or territory.
               d. If you, while this Agreement is in force or within two years
               following its termination, endeavor to induce representatives to
               discontinue their contracts or appointments with the Company or the
               Conseco Companies or if you at any time, before or after termination of
               this Agreement, replace or attempt to replace the business of the
               Company with that of any other insurance carrier. . . .
               e. If you fail to pay an indebtedness to the Company on Demand.
               f. If you otherwise acted to prejudice materially the interests of
               Company in breach of this Agreement.
               ***
       ***
       5. Upon termination for cause, all rights to vested compensation will be
       forfeited. You agree that this provision will survive the termination of this
       Agreement, and that the Company is entitled to divest you of your
       compensation should you engage in activities described in Section IX (2)(c) or
       Section IX (2)(e)[4] after this Agreement is terminated.
       ***


compensation; whereas Section X, item 2 concerns termination for cause which can trigger forfeiture of
compensation. Because our resolution of the issues does not require us to reach the issue of forfeiture,
however, the error, if any, is irrelevant.
       4
           Again, this would appear to be a typographic error, as there is no item 2(c) or 2(e) in Section IX.

                                                      4
       XI. NON-WAIVER
       Forbearance or neglect of the Company to insist upon the performance of any
       of the terms of this Agreement or to declare a forfeiture or termination against
       you shall not constitute a waiver of such rights and privileges.
       XII. ENTIRE AGREEMENT AND PRIOR AGREEMENTS
       This Agreement is the sole and entire agreement between the parties. Any
       understandings, negotiations, representations, statements, promises and
       agreements, oral or otherwise, not included in this Agreement shall have no
       force and effect in the construction of the rights and obligations of the parties
       except as provided in this Section XI [sic]. Compensation Schedules for this
       Agreement and any subsequent changes to such Compensation Schedules shall
       apply only to new applications submitted by and through you after such
       become effective. Any compensation payable under a prior Agreement shall
       continue to accrue in accordance with the rates specified in the Compensation
       Schedules in force at time of policy issue. Payment of such accrued
       compensation is subject to any liens, indebtedness or assignments, and is
       subject to forfeiture under Section IX of this Agreement.

Appellants’ Appendix at 236-41. Fortune described his compensation as comprised of a

first-year commission when he sold a new policy that was a percentage of the yearly premium

and then a commission each year thereafter that the policy was renewed that was a smaller

percentage of the yearly premium. After a certain number of years, the renewal commissions

on a policy were vested, and he would continue to receive the renewal commissions even

after the Agreement was terminated, provided it was not terminated for cause.

       Fortune sold products for a predecessor of Conseco and for Conseco for several years

prior to the effective date of the Agreement. During this time, Fortune was “flagged” for

four instances in which he wrote the wrong birthdate for a customer on an application. Id. at

283. Notwithstanding these errors, Conseco Marketing thereafter entered into the Agreement

with Fortune. In late 2004 and early 2005, Conseco received three complaints about Fortune,

including a complaint that he failed to terminate a policy as the policyholder requested (the



                                              5
“Swank complaint”), a complaint that he convinced policyholders to convert and upgrade a

policy by giving them erroneous information about their return of premium benefits (the

“Bish complaint”), and a complaint that he entered the birthdate of a policyholder incorrectly

on an application which appeared to make her eligible for coverage for which she was not

actually eligible due to her age (the “Nelson complaint”). Conseco investigated each

complaint, including requesting information from Fortune, which he did provide. Conseco

ultimately determined the Swank and Bish complaints had no merit.

       As for the Nelson complaint, Fortune sold to a customer a Heart Care policy which

required the insured be under the age of seventy-five. The customer’s date of birth is

November 15, 1924, which meant that when Fortune called on her in January of 2004, she

was seventy-nine. Fortune, however, wrote her date of birth as November 19, 1928, on the

application, making it appear that she was seventy-four. Fortune testified he obtained the

birthdate information from Conseco’s agent call center, that he wrote it on the application

and showed it to the customer, and that she affirmed the information was correct before she

signed the application. Conseco determined this was a material misrepresentation requiring

the policy be cancelled. The customer’s premiums were returned to her.

       On April 8, 2005, Conseco terminated the Agreement with Fortune for cause:

       This letter is written notification that under the Termination for Cause
       provision of your contract with Conseco Companies, your contract will be
       terminated immediately . . . .
       ***
       All rights to vested compensation with [Conseco Companies] are hereby
       forfeited pursuant to your contract. The company has divested you of all
       compensation and you shall immediately pay us all sums due to the company.
       The forfeited commissions will not offset any monies due to the company.


                                              6
Id. at 249-51.5      Fortune sought additional information regarding the reason for his

termination. By letter dated April 29, 2005, Fortune was informed that there were “several

reasons” for his termination:

        First, you have failed to fully cooperate in any investigation. Second, you
        failed to understand the terms and conditions of the policies and the marketing
        literature for the policies you sold under the Agreement. Third, you failed to
        adhere to the company’s market conduct related rules, procedures and
        guidelines. Fourth, you failed to comply with the company’s Corporate Code
        of Conduct in relation to misrepresentation of any policy benefit, condition or
        limitation.

Id. at 258. Fortune received no commissions after April 8, 2005.

        In April 2007, Fortune filed a complaint for breach of contract, accounting, and

declaratory judgment against PMA, Conseco Marketing and other Conseco companies.6 In

early 2011, the case was tried to the bench. The trial court entered extensive findings of fact

and conclusions of law, including the following:

                15. On April 8, 2005, several letters were issued to [Fortune]. These
        letters notified [Fortune] that his termination had been changed from “notice”
        to “cause” . . . . The written letters of termination (“termination letters”)
        delivered to Fortune, and dated April 8, 2005, advised Fortune that Conseco
        had determined that Fortune had forfeited his right to receive vested
        compensation pursuant to [the Agreement]. . . .
                16. The termination letters constituted Conseco’s breach of its contract
        with Fortune unless Fortune’s commissions were properly and legally forfeited
        under the terms of the [Agreement].
                ***


        5
         Fortune apparently had separate appointments with Conseco Companies to sell insurance products
from Conseco Health Insurance Company, Conseco Life Insurance Company, and Conseco Annuity Assurance
Company; hence he received three termination letters, identical but for the company identification therein.
        6
         Conseco Marketing filed a counterclaim against Fortune regarding a “Settlement Agreement and
Mutual Release” in another matter which Fortune allegedly breached. The trial court found against Conseco
Marketing on its counterclaim, and no issue is raised on appeal with regard to that part of the judgment.

                                                    7
        18. The [Agreement] expressly provides that it “applies to all Policies
issued on or after the Agreement Date, . . . .” The Agreement Date is defined
as that which is specified on the last page of the [A]greement. The only date
on the last date of the [Agreement] is the date it was signed by [Fortune],
September 19, 2004. The Court finds that the [A]greement by its express and
unambiguous terms does not apply to any policy issued prior to September 19,
2004.
        ***
        22. As a matter of law, termination of the [Agreement] for cause under
paragraph X(2) . . ., even if such termination for cause was justified, and even
if the forfeiture provisions of the [Agreement] were enforceable, does not
result in the forfeiture of any commissions attributable to policies issued before
September 19, 2004. . . .
        23. The next issue is what happens to commissions for policies issued
after September 19, 2004. In this instance pursuant to Section X(5)
commissions due on policies issued under the terms of the [Agreement] are
forfeited as follows:
        5. Upon termination for cause, all rights to vested compensation will
        be forfeited. You agree that this provision will survive the termination
        of the Agreement, and that the Company is entitled to divest you of
        your compensation should you engage in activities described in Section
        IX (2)(c) or (e) after this agreement is terminated.
        24. In regard to Section X(5), it specifically permits forfeiture of
compensation for post termination conduct as defined in Section IX(2)(c) or
(e). The [Agreement] contains no provision labeled Section IX(2)(c) or IX
(2)(e). The [Agreement] does contain a Section IX(2) which provides [for
Advanced Compensation]. The [Agreement] does contain a provisions [sic] at
Section X(2)(c) and ([e]) which may be the intended reference in Section X(5).
 This provisions [sic] provide as follows:
        Section X: TERMINATION
        2.      Termination for Cause
                c. If your license to act as an insurance agent or broker is
                revoked for cause after an opportunity for a hearing by the
                insurance department of any state or territory.
                e. If you fail to pay an indebtedness to the Company on
                Demand.
The Court need not determine whether the [Agreement] simply contains a
typographical error in the reference found in Section X(5) because there is no
evidence in this record that either grounds for forfeiture of compensation set
forth in X(2)(c) or (e) exists or is relied upon by Defendants.
        25. The [Agreement] is a contract of adhesion, drafted entirely by
Conseco. . . .


                                        8
***
        29. The [Agreement] purports to permit the declaration of a forfeiture
unilaterally by Conseco as a result of any termination for “cause.” However,
by the terms of the [Agreement] that provision is only applicable to
commissions for policies issued on or after the Agreement Date, September 19,
2004.
***
        31. The record before the Court fails to provide any contractual
justification for Defendants[’] claim that [Fortune] forfeited his rights to
commissions on policies issued prior to September 19, 2004. While there may
have been similar contractual provisions, those provisions are not in the record.
. . . However, even if [an earlier] agreement had been submitted as an exhibit
herein, it would not assist the parties in the issue of forfeiture of commission
for policies issued prior to the date of September 19, 2004 because, the record
is clear that this agreement was terminated by the issuance of the [Agreement]
in September 2004. Therefore, the prior agreement was not terminated for
cause and forfeiture of commissions would not be permissible under the terms
of the [Agreement] and the law applicable to the strict construction of
forfeiture provisions.
***
        38. Conseco alleged that its termination for cause of Fortune in April
2005 was based upon three individual complaints against Fortune: (1) the
Swank policy cancellation request; (2) the Bish claim that she was
misinformed about the operation of the return of premium feature; and (3) the
error in the birth date of Miriam Nelson on two insurance policy applications.
        39. . . . Conseco concluded from its investigation into the Swank
complaint, that Fortune did nothing wrong. Fortune’s conduct, in connection
with Swank, did not breach the [Agreement], and does not support termination
for cause under the contract. Since such conduct does not constitute cause
under the [Agreement] it can not serve as the basis for a forfeiture of
compensation under the terms of the contract.
***
        41. Conseco’s internal documents indicate that the Bish complaint had
no merit. . . .
        42. Even [a Conseco employee] admitted in her deposition that because
the Bish and Swank complaints were determined to be without merit, they
“count for nothing” in a termination for cause determination, either
individually or collectively.
***
        50. Miriam Nelson signed three forms on January 6, 2004 in which her
date of birth was incorrectly stated as November 19, 1928. This date appears
to be written in each case in the handwriting of [Fortune].


                                       9
         51. Fortune claims that after the insurance applications were filled out,
he gave the completed application forms to Miriam Nelson, asked her to read
them, and, if all of the information was accurate, to sign. . . .
         52. Miriam Nelson’s signature appears on each of the application
forms, one for a heart policy and one for an accident policy. In each
application there is a statement that she was certifying by her signature on each
that her date of birth and age were those indicated on the application.
***
         54. When the policies were delivered, Dean Nelson, son of Miriam,
and Miriam Nelson noticed that the birth dates contained on the applications
were inaccurate, but did not notify Conseco or Fortune of the birth date error.
         55. When Conseco’s underwriting received the Miriam Nelson
accident policy application form, Conseco’s database identified another
accident policy that had been written for Miriam Nelson earlier, and which was
still in place.
***
         57. A Conseco underwriter . . . confirmed that the two policies were for
the same person and, as a result of that examination, Mrs. Nelson was notified
that she was not eligible for the new accident policy, because the other policy
was already in place.
***
         59. Conseco admits that, if Fortune received the inaccurate birth date
information from the Conseco agent call center, and Miriam Nelson signed the
application after reading the completed application with the inaccurate birth
date, Fortune did nothing wrong. . . .
***
         62. The error in the Nelson birthday appearing in the applications
submitted by Fortune on January 6th, 2004, could have resulted from either a
data entry error in the Conseco database, an error made by the Conseco agent
call center in providing Fortune the information concerning the Nelson birth
date from the Conseco database, or an error by Fortune in mishearing or
misrecording the birth year information provided to him over the phone from
the Conseco call center. Not one of these possible explanations of the error in
the Nelson Birthday would justify a termination for cause by Conseco and
PMA so long as the incorrect date was in the application at the time Miriam
Nelson placed her signature on those forms on January 6, 2004.
         63. An intentional action by Fortune in recording inaccurate birth dates
in the Nelson applications would have justified termination of Fortune for
cause. The burden of establishing that this is the explanation of the error in
birthdates is upon the Defendants by a preponderance of the evidence. The
Defendants have failed in this burden.



                                       10
        64. The submission of the Nelson applications with an inaccurate birth
date, under the circumstances of this case, could serve [as] grounds for the
termination of the contract for cause by Conseco. The record herein indicates
that the at [sic] the time of the policy applications completed by Miriam
Nelson, [Fortune] was aware that there were errors in the Conseco Agent
Services Databases regarding dates of birth and ages. He had reported those
dates to Conseco. He nevertheless relied upon those dates in a matter as
critical as where the age of a potential insured could result in denial of
coverage either at issuance or upon later claim. At the very least this was
negligent action by [Fortune] and by the specific terms of the contract would
permit the Defendants to terminate his contract for cause under paragraph
X(2)(b).
        65. No agent has ever previously been terminated for cause by Conseco
as a result of an error in information contained on an application prepared by
the agent and signed by the applicant, unless that information was altered by
the agent after the applicant signed it. . . . This record does not support such a
finding that the inclusion of the incorrect date of birth on the Nelson forms was
intentional to permit coverage to be issued; however, the record amply
supports that [Fortune] was at least negligent in that determination.
Defendants now seek to justify their claimed forfeiture to commission under a
contract signed between the parties 9 months and 13 days after this alleged
negligent act. Such an interpretation of the contract is unconscionable and the
Court declines to interpret this contract as granting such a right to declare
forfeiture.
        66. At trial, Conseco and PMA identified four other instances in which
a birth date on an insurance application obtained by Fortune contained an
inaccurate birth date. In each of these four instances, the inaccurate birth date
made the applicant appear to be eligible for a policy for which the applicant
was actually too old to qualify. . . .
***
        68. All four of [these] applications . . . were applications submitted
prior to the effective date of the [Agreement]. The issue of the four
applications was brought to the attention of PMA, investigated, and resolved in
Fortune’s favor by PMA, prior to the effective date of the [Agreement].
Because the [Agreement] was entered into with full knowledge by PMA of the
four applications, Conseco and PMA have waived any claim that these four
applications may form the basis of a breach of the [Agreement].
        69. Conseco and PMA allege as an additional ground for Fortune’s
termination for cause, that Fortune did not cooperate with Conseco’s and
PMA’s investigation of the Swank, Bish, and Nelson complaints.
        70. The sole basis of the allegation that Fortune failed to cooperate
with the investigations is the allegation that Fortune failed to respond in a


                                       11
      timely fashion to a request for a statement concerning each of these
      complaints. Neither the [Agreement], nor any written Conseco standard policy
      or practice, establishes a deadline for responding to a request from Conseco for
      a written statement. . . .
      ***
              78. The Court finds that there were no unreasonable delays in Fortune’s
      responses to Conseco’s requests for information concerning the Bish, Swank
      and Nelson issues, and that Fortune did not breach the [Agreement] by his
      response times.
              79. In general a contract cannot be breached by actions or omissions
      occurring before the contract was executed and known to the parties to the
      contract at the time of contracting in the absence of representations or
      warranties concerning prior events or conduct.
              80. Conseco’s and PMA’s claim that Fortune breached the
      [Agreement] by his actions prior to April 8, 2005 fails. The Defendant
      Conseco breached the contract herein when it declared its contract with
      Fortune terminated for cause.
      ***
              87. A party who breaches a contract may not thereafter enforce the
      contract provisions against a non-breaching party.
              88. The [Agreement] at Section X(2)(d) contains a provision for
      forfeiture in the event of competition after termination. . . .
      ***
              90. The record herein establishes that subsequent to April 8, 2005,
      [Fortune] did violate the provisions of Section X(2)(d) at least by having
      individuals reduce coverage under policies provided by Conseco and then
      replace that coverage with coverage provided by another insurance company
      under a policy [Fortune] sold the former Conseco insured. This activity clearly
      would have permitted Conseco to then declare the termination of [Fortune] as
      a termination for cause and to then use that termination for cause an an [sic]
      beginning point to claim forfeiture of earned by unpaid commissions.
      However, that is not the case before this Court because on the date Conseco
      would first have had that right, it had already breached its contract with
      Fortune. Fortune was thereafter no longer bound by the terms of the
      [Agreement] and is entitled to receive his compensation.
      ***

Id. at 17-37 (citations omitted) (emphasis in original). The trial court therefore entered

judgment in favor of Fortune and against the Defendants on Fortune’s complaint, ordering




                                            12
Conseco to pay to Fortune all commission to which he was entitled. The Defendants now

appeal the trial court’s judgment.

                                  Discussion and Decision

                                     I. Standard of Review

       The trial court entered findings of fact and conclusions thereon pursuant to Trial Rule

52(A) at the request of one of the parties, and thus, we apply a two-tiered standard of review:

first, we determine whether the evidence supports the findings, and second, whether the

findings support the judgment. Clokey v. Bosley Clokey, 956 N.E.2d 714, 718 (Ind. Ct. App.

2011). We will reverse only if the findings or judgment are clearly erroneous. Fischer v.

Heymann, 943 N.E.2d 896, 900 (Ind. Ct. App. 2011), trans. denied. “Findings of fact are

clearly erroneous when the record lacks any evidence or reasonable inferences from the

evidence to support them.” Id. (citation omitted). A judgment is clearly erroneous “if no

evidence supports the findings, the findings fail to support the judgment, or if the trial court

applies the incorrect legal standard.” Bowyer v. Indiana Dep’t of Natural Resources, 944

N.E.2d 972, 984 (Ind. Ct. App. 2011).

       We do not reweigh the evidence, considering only the evidence favorable to the trial

court’s judgment, and we do not assess the credibility of the witnesses. Id. However, we

evaluate conclusions of law, such as the interpretation of contractual provisions, de novo.

Rennaker v. Gleason, 913 N.E.2d 723, 729 (Ind. Ct. App. 2009). “In order to determine that

a finding or conclusion is clearly erroneous, an appellate court’s review of the evidence must

leave it with the firm conviction that a mistake has been made.” Bowyer, 944 N.E.2d at 984.



                                              13
       Although the Defendants purport to appeal the trial court’s judgment because “many

of the findings contained therein are clearly erroneous,” see Appellants’ Brief at 1 (Statement

of Issues), the crux of the Defendants’ actual argument is that the judgment is clearly

erroneous because the trial court incorrectly concluded as a matter of law that the Defendants

breached the Agreement first when they terminated the Agreement for cause and that the

forfeiture clause is unenforceable and not applicable to all of Fortune’s vested compensation.

Our review of the record indicates the evidence supports the trial court’s findings, and we

therefore review only the trial court’s conclusions of law based upon those findings.

                                II. Breach of the Agreement

       The essential elements of a breach of contract action are 1) the existence of a contract,

2) the defendant’s breach thereof, and 3) damages. Ruse v. Bleeke, 914 N.E.2d 1, 11 (Ind.

Ct. App. 2009). The parties do not dispute the existence of a contract, and agree the 2004

Agreement governs the relationship between them.            Fortune alleged the Defendants

committed a breach by terminating the Agreement for cause when no such cause existed and

thereafter withholding his vested commissions, damaging him to the amount of the

commissions owed. The Defendants contend Fortune breached the Agreement first and was

thus rightfully terminated for cause. The trial court concluded that the Agreement did not

apply to any policy issued before the agreement date; that Fortune did not breach the

Agreement by his conduct prior to termination; and that the Defendants therefore breached

the Agreement first when they terminated Fortune for cause.




                                              14
       The Defendants did not bear the burden of proof on this issue at trial and therefore

they appeal from an adverse judgment. See Romine v. Gagle, 782 N.E.2d 369, 376 (Ind. Ct.

App. 2003) (“[A]n adverse judgment is one that was entered against a party defending on a

given question”), trans. denied.

       When a trial court enters findings of fact in favor of the party bearing the
       burden of proof, we will deem the findings to be clearly erroneous where they
       are not supported by substantial evidence of probative value. We will reverse
       the judgment even where we find substantial supporting evidence, if we have a
       definite and firm conviction that a mistake was made.

Kotsopoulos v. Peters Broadcast Eng’g, Inc., 962 N.E.2d 97, 105 (Ind. Ct. App. 2011).

       Generally, the construction of the terms of a written contract is a question of law.

Collins v. McKinney, 871 N.E.2d 363, 372 (Ind. Ct. App. 2007). The goal of contract

interpretation is to ascertain and give effect to the parties’ intent as disclosed by the language

used to express their rights and duties. Id. Where the terms of a contract are clear, the

meaning of the contract is determined as a matter of law. Anderson v. Horizon Homes, Inc.,

644 N.E.2d 1281, 1290 (Ind. Ct. App. 1995), trans. denied.

       The Agreement provides that it “applies to all Policies issued on or after the

Agreement Date,” which is September 19, 2004. Appellants’ App. at 236. Although there

was apparently a relationship between Fortune and Conseco Marketing prior to this date, the

only evidence in the record regarding the terms of that relationship are a Representative

Marketing Agreement dated August 31, 1998, between Fortune and Capitol American; a

Sales Representative Agency Addendum signed by Fortune on January 17, 2000 but never

signed by a representative of Conseco Marketing; and a signature page signed by Fortune on



                                               15
September 24, 2003, and signed by a representative of Conseco Marketing on February 9,

2004. Exhibits Volume, Plaintiff’s Exhibit 1, Plaintiff’s Exhibit 2, and Plaintiff’s Exhibit 4.

Capitol American was acquired by Conseco at some point after Fortune began selling Capitol

American products and Fortune then began selling Conseco products, so the Capitol

American agreement is not relevant. The Addendum, in addition to being unrelated to any

agreement in the record, concerns “Sub-Producers” recruited by the agent. And the

agreement to which the signature page applies is not included in the record, so the signature

page proves nothing regarding the relationship of the parties at that time. Thus, even if

relevant, the terms of the relationship between the parties prior to September 19, 2004, are

unknown.

       The Agreement at issue also provides that it is the “sole and entire agreement between

the parties.” The Defendants assert in their brief that the “plain language of the 2004

[Agreement] proves that it was intended to supersede all previous agreements between the

parties.” Appellants’ Brief at 24. Several provisions of the Agreement apply following the

termination of the Agreement. See, e.g., Appellant’s App. at 239 (Section VIII.7., stating

“Compensation payable under this Agreement will continue to be paid after the date of

termination for business submitted by you prior to the effective date of such termination . . .

.”); id. at 240 (Section X.2.d., stating “If you, while this Agreement is in force or within two

years following its termination . . . .”); id. at 241 (Section XI., concerning non-waiver of

rights and privileges under “the terms of this Agreement”). However, there is no provision




                                              16
incorporating the terms of previous agreements or reserving rights under those agreements.7

And, even if there were such provisions, as noted above, we do not know the terms of the

previous agreements. Thus, consistent with the terms of the Agreement itself and the

Defendants’ concession, the relationship of the parties is governed solely by the terms of the

September 19, 2004 Agreement.

        The Agreement provides that it may be immediately terminated for cause for several

specific reasons. The general bases upon which the Defendants purported to terminate the

Agreement for cause were that Fortune failed to cooperate in investigations; failed to

understand the terms and conditions of the policies he sold; failed to adhere to conduct-

related rules; and failed to comply with the code of conduct by misrepresenting policy

benefits, conditions, or limitations. See id. at 258 (April 29, 2005, termination letter). These

bases could fall under the failure to perform any of the Agreement’s material

obligations/failure to conform to the company’s rules and regulations provision or under the

otherwise acting to materially prejudice the interest of the company provision, allowing

termination for cause. See id. at 240 (Section X.2.a. and X.2.f., Termination for Cause).

        The specific conduct for which the Defendants stated they terminated the Agreement

with Fortune for cause, however, relate to the three complaints they received within the term




        7
          In contrast, we note the Capital American agreement in the record provides that the effective date of
the agreement is indicated therein; “[h]owever, if this Agreement replaces an existing Marketing Agreement
between Capitol and the Representative, the effective date . . . is the effective date of the replaced Marketing
Agreement.” Exhibit Vol., Plaintiff’s Ex. 1.

                                                      17
of the Agreement. The Swank and Bish complaints were determined by Conseco to be

without merit, and therefore cannot form the basis for terminating the Agreement for cause.8

           The Nelson complaint alleges that in January 2004, Fortune wrote the wrong

birthdate for a customer on two applications, in one case making it appear she was eligible

for a policy for which she was not actually eligible. As the trial court noted, Fortune’s

actions in taking the birthdate information from the agent call center, writing it on the

application before visiting with the customer, and not specifically asking her if the birthdate

was correct or otherwise drawing her attention to the information, was at least negligent. See

Appellant’s App. at 29 (finding number 64). However, the customer signed the application,

affirming that the information contained therein was correct, there was evidence that Fortune

had received incorrect information from the agent call center before, there was no evidence

that Fortune intentionally changed the birthdate to defraud or prejudice Conseco or the

customer, and all of this occurred prior to the effective date of the Agreement. There was

also evidence that Conseco knew soon after the application was received and well in advance

of the Agreement date that the birthdate on at least one of the policy applications taken in

January 2004 was incorrect. The Defendants also alleged that sometime prior to September

of 2004, Fortune was advised of four other instances in which a wrong birthdate was

discovered on an application he had taken. Again, these policies were issued prior to the

effective date of the Agreement, and almost immediately after these incidents were discussed

with Fortune, Conseco Marketing entered into the instant Agreement with him. Because any

misconduct by Fortune in his handling of these policies occurred prior to the effective date of


       8
           It is not clear when either of these policies was issued or when the conduct complained of occurred.
                                                      18
the Agreement, and because the Agreement does not specifically reserve any rights to

Conseco for prior conduct, these are not sufficient reasons for terminating the Agreement for

cause.

         Finally, the Defendants alleged that Fortune failed to cooperate in the investigations of

these complaints. Upon receiving the complaints, Conseco sent to Fortune a letter informing

him of the complaint and requesting that he provide a detailed explanation in writing “within

three (3) days of receipt of this letter.” See Exhibits Vol., Plaintiff’s Ex. 22 (forwarding the

Bish complaint); Defendant’s Ex. 1041 (forwarding the Nelson complaint). Fortune

responded to each inquiry. Although it is undisputed that he did not respond to the inquiries

within three days after they were sent, Fortune was away from his home a great deal in

selling policies for the Defendants – usually Monday through Thursday – and there is no

evidence of when he actually received the letters. The Agreement, although providing that

Fortune agrees to cooperate fully in any investigation, does not establish the parameters of

“full cooperation.” There is no evidence that the timing of Fortune’s responses prejudiced

the Defendants in any way. In fact, Conseco resolved the Bish complaint in Fortune’s favor

without waiting for his response. The trial court found that Fortune’s responses were not

unreasonably delayed, and we cannot say this finding is clearly erroneous.

         At trial and on appeal, the Defendants also asserted that Fortune breached the

Agreement by selling policies for other companies during the term of the Agreement without

written authorization. Fortune admitted that he did so, asserting he had verbal authorization.

See Transcript at 336. This was not, however, a basis given for terminating the Agreement



                                                19
at the time of termination, and cannot be relied upon after-the-fact in an attempt to justify an

otherwise unjustified termination for cause.

        The Defendants were certainly entitled to terminate the Agreement pursuant to the

thirty-day notice provision, but as the trial court found, Fortune’s conduct did not constitute a

breach of this Agreement under the terms of Section X.2. that would warrant termination for

cause and forfeiture of his rights to vested compensation. When the Defendants terminated

Fortune for cause, declared his vested compensation forfeited, and ceased paying him

commissions, they breached the Agreement,9 and the trial court’s judgment in favor of

Fortune on his complaint for breach of contract is not clearly erroneous.

        Because we hold the Defendants breached the Agreement and had no cause to declare

a forfeiture, we need not discuss the trial court’s findings and conclusions regarding whether

the forfeiture clause is enforceable, and if so, to what extent.

                                                Conclusion

        The trial court’s judgment in favor of Fortune on his complaint for breach of contract

is not clearly erroneous as the evidence supports the trial court’s finding that the Defendants

breached the Agreement by terminating Fortune for cause when no cause existed and invoked

the forfeiture clause to deny his vested compensation. The judgment of the trial court is

affirmed.


        9
          Therefore, any post-termination conduct by Fortune that might otherwise invoke the forfeiture clause
also does not constitute a breach on his part. See Licocci v. Cardinal Assoc., Inc., 492 N.E.2d 48, 52 (Ind. Ct.
App. 1986) (“A party first guilty of a material breach of contract may not maintain an action against the other
party or seek to enforce the contract against the other party should that party subsequently breach the
contract.”), trans. denied; see also Steve Silveus Ins., Inc. v. Goshert, 873 N.E.2d 165, 176 (Ind. Ct. App.
2007) (noting that it is undisputed that the first party to materially breach an employment agreement cannot
subsequently enforce a covenant not to compete in that same agreement).

                                                      20
      Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                     21